Citation Nr: 9920952	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  95-03 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for bilateral hearing 
loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from March 1946 to 
September 1947 and November 1948 to June 1952.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision of the 
RO.

In January 1997, the Board remanded the case to obtain 
additional evidence identified by the veteran.



FINDINGS OF FACT

1.  In an August 1963 decision, the Board denied service 
connection for bilateral "deafness."

2.  In August 1988, the RO determined that new and material 
evidence had not been submitted to reopen the claim of 
service connection for bilateral deafness; however, there is 
no evidence in the claims folder that the veteran was ever 
notified of the decision or his appellate rights.  

3.  New evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
has been associated with the claims folder since the August 
1963 Board decision.  

4.  The veteran's reopened claim of service connection for 
bilateral hearing loss is plausible.  



CONCLUSION OF LAW

1.  New and material evidence has been submitted for the 
purposes of reopening the claim of service connection for 
bilateral hearing loss.  38 U.S.C.A. §§ 1110, 1131, 5107, 
5108, 7104 (West 1991 & Supp. 1999); 38 C.F.R. § 3.156(a) 
(1998).  

2.  The veteran has submitted evidence of a well-grounded 
claim of service connection for bilateral hearing loss.  38 
U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.303 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  New and material evidence

In an August 1963 decision, the Board denied service 
connection for bilateral "deafness."  In August 1988, the 
RO determined that new and material evidence had not been 
submitted to reopen the claim of service connection for 
bilateral deafness; however, there is no evidence in the 
claims folder that the veteran was ever notified of the 
decision or his appellate rights.  Thus, the most recent 
final decision addressing bilateral hearing loss is the 
August 1963 Board decision.  See Evans v. Brown, 9 Vet. App. 
273, 284-85 (1996).

Except as provided in 38 U.S.C.A. § 5108, when a claim is 
disallowed by the Board, a claim upon the same factual basis 
may not be considered.  38 U.S.C.A. § 7104(b).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  New and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter the "Court) summarized the analysis in 
determining whether evidence is new and material in Evans v. 
Brown, 9 Vet. App. 273 (1996).  VA must first determine 
whether the newly presented evidence is "new," that is, not 
of record at the time of the last final disallowance of the 
claim and not merely cumulative of other evidence that was 
then of record.  If new, the evidence must be "probative" 
of the issues at hand.  However, there is no longer a 
requirement that, in order to reopen a claim, the new 
evidence, when viewed in the context of all the evidence, 
both new and old, must create a reasonable possibility that 
the outcome of the case on the merits would be changed.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (expressly 
rejecting the standard for determining whether new and 
material evidence had been submitting sufficient to reopen a 
claim set forth in Colvin v. Derwinski, 1 Vet. App. 171 
(1991)).  Finally, for the purpose of determining whether a 
case should be reopened, the credibility of the evidence 
added to the record is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

At the time of the Board's August 1963 decision, the evidence 
consisted of the veteran's service medical records, VA 
treatment and examination reports and statements of the 
veteran.  

The service medical records from the veteran's first period 
of service were negative for any evidence of hearing loss.  
Service medical records from his second period of service 
show the presence of a hearing impairment in 1949.  The 
evidence indicated that the veteran had a history of partial 
deafness for the previous six years.  He was treated for 
hearing difficulty again in 1951.  

The veteran maintained that his hearing loss was due to the 
acoustic trauma that accompanied his occupational specialty.  
He also alleged that his hearing loss was caused by an 
airplane accident which took place in February 1947 on Iwo 
Jima.  

In November 1962, a VA examination was conducted.  The 
diagnosis was that of bilateral "[d]eafness (otosclerosis, 
clinical)."  

In February 1963, the veteran was seen in the VA ear, nose 
and throat clinic wherein a diagnosis of otosclerosis was 
made; surgery was recommended.  

Based on this evidence, the Board found that the 
"presumption of soundness of the auditory apparatus, at time 
of initial entry on active duty, [wa]s rebutted."  The Board 
concluded that service connection for bilateral deafness was 
not warranted on the basis of incurrence or aggravation.  

The evidence submitted subsequent to the August 1963 Board 
decision includes private and VA medical reports, VA 
examination reports and statements and testimony of the 
veteran.  

The evidence shows that the veteran continued to have 
bilateral hearing loss.  Of particular interest is a October 
1994 report from the Audiology Department of the 
Massachusetts Eye and Ear Infirmary.  The report shows that 
the veteran had a bilateral hearing loss and indicates that 
he had a noise exposure for six years in the Army as he 
worked around diesel generators.  

The Board finds that the evidence submitted since the Board's 
August 1963 decision is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
The evidence is certainly new, as it was not of record at the 
time of the August 1963 decision.  Furthermore, the evidence 
is material as it is probative of the issue of service 
incurrence.  Given the private medical evidence showing a 
history of noise exposure for six years in the Army as well 
as current hearing loss, the report is certainly so 
significant that it must be considered to fairly decide the 
claim.  Thus, the Board finds that new and material evidence 
has been submitted to reopen the claim of service connection 
for bilateral hearing loss.  


II.  Well groundedness

As the veteran's claim has been reopened, the Board must now 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the reopened 
claim is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Elkins v. West, 12 Vet. App. 209 (1999) (en banc).  

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The Court has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence or 
medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment, 
and was not aggravated by such service.  38 U.S.C.A. § 1111.  

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b).  

In light of the evidence of in-service hearing complaints and 
his continuing hearing loss since service, the Board finds 
the claim of service connection for bilateral hearing loss to 
be well grounded-both on the basis of incurrence and 
aggravation.  38 U.S.C.A. 5107(a).  



ORDER

As new and material evidence has been received to reopen the 
claim of service connection for bilateral hearing loss and 
the claim is well grounded, the appeal is allowed to this 
extent subject to further action as discussed hereinbelow.



REMAND

In light of the action taken hereinabove, the Board notes 
that de novo review of the veteran's claim of service 
connection for bilateral hearing loss by the RO is required.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  All indicated 
development should be undertaken in this regard, including an 
examination to determine the etiology of his current hearing 
loss.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should take appropriate steps 
in order to contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
hearing loss, particularly any who 
attributed the hearing loss to his period 
of service.  After obtaining any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured. 

2.  Then, the RO should schedule the 
veteran for a VA examination to determine 
the nature and likely etiology of his 
hearing loss.  All indicated tests, 
including an audiometric evaluation, must 
be conducted.  The claims folder must be 
made available to and reviewed by the 
examiner prior to the requested study. 
Based on his/her review of the case, the 
examiner should provide an opinion as to 
the likelihood that any currently 
demonstrated hearing disability was due 
to his exposure to acoustic trauma in 
service, as claimed by the veteran.  In 
addition, the examiner should provide an 
opinion as to whether the treatment and 
complaints in service indicate a 
worsening of any preexisting hearing 
loss.  A complete rationale for any 
opinion expressed must be provided.  The 
examination report should be associated 
with the claims folder.

3.  After undertaking any necessary 
development, the RO should conduct a de 
novo review of the veteran's claim of 
service connection for bilateral hearing 
loss.  Due consideration should be given 
to all pertinent laws and regulations.  
If the benefit sought on appeal is not 
granted, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case, which 
should include all pertinent laws and 
regulations, and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 

